Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing customer support system utilizing of machine-learning models to generate determine user acceptance of an offer (warranty or extended warranty). 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite receiving profile data, identifying degree of proficiency, designating or assigning a level, generating proposal and displaying the proposal 
The limitation of receiving data, identifying data and assigning level and generating and displaying proposal covers “Mental Process”. That is, other than reciting a processor, nothing in the claim element precludes the step from practically been performed in the human mind, using pen and paper, i.e., to propose or recommend users what action to take to improve their career. If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for receiving data, identifying, designating and generating and displaying a proposal. The claims as a whole merely describe how to generally apply the concept of providing recommendation (proposal). The processor (computer) in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving data, and generating data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, identifying and transmitting data. These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (generating a proposal). Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-7, 9-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-7, 8-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. “A Machine Learning Approach for Future Career Planning”; http://cs229.stanford.edu; proj2010.
Claims 1, 8 and 15: 
Lou teaches receiving, by a processor, profile data associated with a user (see under data collection); identifying, from the profile data, a degree of proficiency of the user, wherein the degree of proficiency indicates an ability of the user to relay specific information to a second user (user profile including education and careers) (see fig, 1); designating the degree of proficiency as a first level (BS, CS, USC as a first level); generating a proposal to increase the first level to a second level, wherein the increase indicates an increase in the degree of proficiency; and displaying the proposal to the user (given the person’s current path and his/her goal providing optimal career path the has the highest probability to reach the goal and path recommendation) (see page 1 and page 4 under path prediction).
Claims 4, 11, 18:
Lou teaches generating one or more proposals; identifying a degree of success for each of the one or more proposals; ranking, based on the degree of success, the one or more proposals; and identifying that the proposal is ranked above each of the other proposals (different career path to meet the goal) (see fig. 1, under path prediction and under result).

Claims 5, 12, 19:
Lou teaches wherein identifying the degree of success for each of the one or more proposals comprises: weighting each of the one or more proposals based on the profile data and the degree of proficiency; and determining, from the weighing, which of the one or more proposals increase the first level to the second level (see under 5. Result).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lou and further in view of Estes et al. (US 11,100,052 B2).
Claims 2, 9, 16:
 Lou failed to explicitly wherein the scale includes qualitative factors and quantitative factors set by an outside entity. Estes teaches objective and subjective rating and the value may be quantitative or qualitative in nature (col. 10 line 19 to col. 11 line 36). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include Estes’s quality rating, in Lou’s future career planning, in order to effectively evaluate the user by including proficiency rating (opinion of others). 

Claims  3, 10, 17:
Estes teaches analyzing the profile data in regard to the qualitative factors and quantitative factors; and identifying a number of qualitative factors and quantitative factors that appear in the profile data (see col. 11 lines 8-26).

Claims 6, 13, 20:
Lou failed to teach  weighting each of the one or more proposals with historical data, wherein the historical data is associated with one or more users that are identified as having a shared trait with the user, wherein the shared trait is identified from the profile data; and
selecting the proposal to display to the user, wherein the proposal is selected for being a
personalized match for the user. 
Estes teaches user profile examined for indicating a user is an expert (indicators such as job history, education, subjective rating and third party data (fig. 8) and a similarity model may calculate a similarity score based on user profiles such as 80% of the expert user profiles include a computer science degree and if the user has a computer science degree the similarity score may be increased (see col. 20 line 31 to col. 21 line 14). 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lou and further in view of Official Notice.
Claims 7, 14:
Lou teaches providing proposal to users but failed to explicitly teach receiving an addendum set of profile data associated with the user, wherein the addendum indicates if the first level increased to the second level; utilizing the addendum to refine the one or more proposals; and displaying a second proposal to the user. Official Notice is taken that it is old and well known in the art of commerce to request feedback from the user. It would have been obvious to one of ordinary skill in the at the time of the claimed invention to request a feedback from the user on the provided proposal (suggestion) in order to improve the recommendation system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688